DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-2, 9, 11-15, 18-19, 21-23, 27, 29, 33 and 37-38 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 09/20/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “audio provisioning device including at least one of a language preference specific to a wearer of the assistive listening device; a set of hearing requirements specific to a wearer of the assistive listening device; data regarding a presentation delay specific to the assistive listening device; and an authorization status identifier, digital code, digital token, or digital key specific to a wearer of the assistive listening device; wherein the assistive listening device is configured to receive an audio stream from the audio communication device or audio provisioning device or a device in communication with the audio communication device or audio provisioning device selected from a plurality of possible audio streams based on at least one of
 a language preference specific to a wearer of the assistive listening device; a set of hearing requirements specific to a wearer of the assistive listening device; data regarding a presentation delay specific to the assistive listening device; an authorization status specific to a wearer of the assistive listening device; and classification data regarding a listening environment; and wherein the vent is actuated to provide acoustic separation from ambient sounds when the assistive listening device receives an audio stream” as shown in the independent claim 1. 

Regarding claim 29, the prior arts of the record fail to disclose “the communications comprising at least one of a language preference specific to a wearer of an assistive listening device; a set of hearing requirements specific to a wearer of an assistive listening device; data regarding a presentation delay specific to an assistive listening device; an authorization status specific to a wearer of an assistive listening device; and classification data regarding the listening environment; the audio communication device or audio provisioning device further configured to select appropriate audio streams for assistive listening devices from which communications have been received based on the received communications from the plurality of assistive listening devices; determine whether a prerecorded audio file is available in a specific language corresponding to a language preference received from a hearing assistance; and send the selected audio streams to the plurality of assistance listening devices in different languages based on language preferences received from the plurality of assistive listening devices”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            11/30/2021